Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT dated as of September     , 2011 (this
“Amendment”) is entered into among ONLINE RESOURCES CORPORATION, a Delaware
corporation (the “Borrower”), the Guarantors, the Lenders and BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”).
All capitalized terms used herein and not otherwise defined herein shall have
the meanings given to such terms in the Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Credit Agreement dated as of February 21, 2007 (as
amended by that certain First Amendment to Credit Agreement dated as of
November 30, 2009 and as may be further amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Borrower has requested and the Lenders have agreed to amend certain
terms of the Credit Agreement as set forth below;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments. The Credit Agreement is hereby amended as follows:

(a) The following new definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetic order:

“Consolidated Liquidity” means, for the Borrower and its Subsidiaries on a
consolidated basis, all unencumbered (other than a Lien pursuant to any Loan
Document) and unrestricted cash and Cash Equivalents.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Lawlor Judgment Liability” means the contingent liability of the Borrower shown
as a reserve in the Borrower’s consolidated statement of operations in
connection with the employment-related lawsuit filed by Matthew P. Lawlor, the
former chairman and chief executive officer of the Borrower, in the Circuit
Court of Fairfax County, Virginia.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.



--------------------------------------------------------------------------------

(b) The definition of “Applicable Percentage” in Section 1.01 of the Credit
Agreement is hereby amended by inserting “, subject to adjustment as provided in
Section 2.15” immediately before the proviso in clause (a) therein.

(c) The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is hereby amended by deleting the grid set forth therein and replacing it with
the following:

 

Pricing Tier

   Consolidated
Leverage Ratio   Commitment
Fee     Letter of Credit
Fee     Eurodollar
Loans     Base Rate
Loans  

1

   £ 1.5:1.0     0.375 %      2.75 %      2.75 %      1.75 % 

2

   > 1.5:1.0 but £ 2.5:1.0     0.50 %      3.00 %      3.00 %      2.00 % 

3

   > 2.5:1.0     0.50 %      3.25 %      3.25 %      2.25 % 

(d) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Base Rate” set forth therein and replacing it with the following:

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in the “prime rate” announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.

(e) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Business Day” set forth therein and replacing it with the
following:

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

(f) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Cash Collateralize” set forth therein and replacing it with the
following:

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders holding Revolving Commitments,
as collateral for obligations of Lenders holding Revolving Commitments to fund
participations in respect of either Letters of Credit or Swing Lien Loans (as
the context may require), cash or deposit account balances or, if the L/C Issuer
or Swing Line Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case in an amount not to exceed 102%
of such obligations and pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or the Swing
Line Lender (as applicable). “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.



--------------------------------------------------------------------------------

(g) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Consolidated EBITDA” set forth therein and replacing it with the
following:

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense for such period, (iv) non-cash stock-based compensation
expense for such period, (v) non-cash expenses resulting from the impairment or
reduction of goodwill, and (vi) all non-cash, non-recurring expenses, charges
and losses for such period (excluding any non-cash expenses, charges or losses
related to any inventory or receivables and any non-cash expenses, charges or
losses that require an accrual of or reserves for cash expenses, charges or
losses for any future period) plus (b) the amount of cash received during such
period as consideration for the sale of net operating losses in accordance with
the laws of the State of New Jersey plus (c) for the fiscal quarter ending
March 31, 2011 only, the non-cash expenses related to the reserve established
and maintained by the Borrower for the Lawlor Judgment Liability in an amount
not to exceed $7,700,000 plus (d) for the fiscal quarter ending June 30, 2011
only, the amount of severance and retention bonus expense recognized by the
Borrower during such fiscal quarter in an aggregate amount not to exceed
$1,643,000 plus (e) for the fiscal quarter ending March 31, 2011 only, the
amount of all cash expenses related to strategic evaluation process recognized
by the Borrower during such fiscal quarter in an aggregate amount not to exceed
$873,532 plus (f) subsequent to June 30, 2011, cash expenses related to legal
and settlement costs in an aggregate amount not to exceed $1,000,000 for all
such periods plus (g) subsequent to June 30, 2011, the amount of severance and
retention bonus expense recognized by the Borrower in an aggregate amount not to
exceed $3,300,000 for all such periods minus (h) to the extent included in
calculating such Consolidated Net Income, all non-cash, non-recurring gains for
such period, all as determined in accordance with GAAP.

(h) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Defaulting Lender” set forth therein and replacing it with the
following:

“Defaulting Lender” means, subject to Section 2.15(b), any Lender, as determined
by the Administrative Agent, that (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit or Swing Line Loans, within three (3) Business Days
of the date required to be funded by it hereunder, (b) has notified the Borrower
or the Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by
the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of



--------------------------------------------------------------------------------

its business or a custodian appointed for it or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided, that, a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interests in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

(i) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Eurodollar Base Rate” set forth therein and replacing it with the
following:

“Eurodollar Base Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or, if Reuters is unavailable, such other commercially
available source providing quotations of BBA LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period or (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained with a term equal to one month would be offered by Bank of America’s
London Branch to major banks in the London interbank eurodollar market at their
request at the date and time of determination.

(j) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Eurodollar Rate” set forth therein and replacing it with the
following:

“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on clause (c) of the definition of Base Rate, a rate per annum
determined by the Administrative Agent to be equal to the quotient obtained by
dividing (i) the Eurodollar Base Rate for such Base Rate Loan for such day by
(ii) one minus the Eurodollar Reserve Percentage for such Base Rate Loan for
such day.



--------------------------------------------------------------------------------

(k) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Eurodollar Rate Loan” set forth therein and replacing it with the
following:

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

(l) The definition of “Funded Indebtedness” in Section 1.01 of the Credit
Agreement is hereby amended to (i) delete the “and” at the end of clause (i),
(ii) replace the “.” with “; and” at the end of clause (j) and (iii) to add the
following new clause (k) to the end thereof:

(k) the Lawlor Judgment Liability.

(m) The definition of “Letter of Credit Sublimit” in Section 1.01 of the Credit
Agreement is hereby amended by deleting such definition and replacing it with
the following:

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $10,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

(n) The definition of “Loan Documents” in Section 1.01 of the Credit Agreement
is hereby amended by deleting such definition and replacing it with the
following:

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Incremental Term Loan Joinder Agreement, the Collateral
Documents, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.14 of this Agreement, amendments to this
Agreement and the Fee Letter.

(o) The definition of “Maturity Date” in Section 1.01 of the Credit Agreement is
hereby amended to delete such definition and replace it with the following:

“Maturity Date” means February 21, 2013.

(p) Section 2.03(a)(iii)(E) of the Credit Agreement is hereby amended to delete
such subsection and replace it with the following:

(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(q) Section 2.03(c)(ii) of the Credit Agreement is hereby amended by inserting
“(and the Administrative Agent may apply Cash Collateral provided for this
purpose)” immediately following the reference to “make funds available” therein.



--------------------------------------------------------------------------------

(r) Section 2.03(d)(i) of the Credit Agreement is hereby amended by replacing
the reference to “cash collateral” therein with “Cash Collateral”.

(s) Section 2.03(g) of the Credit Agreement is hereby amended to delete such
subsection and replace it with the following:

(g) [Reserved]

(t) The first sentence of Section 2.03(i) of the Credit Agreement is hereby
amended by inserting the following proviso at the end thereof:

; provided, however, any Letter of Credit Fees otherwise payable for the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.15(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account.

(u) The third sentence of Section 2.04(c)(i) of the Credit Agreement is hereby
amended by inserting “(and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan)” immediately following
the reference to “in immediately available funds” therein.

(v) Section 2.07(c) of the Credit Agreement is hereby amended by deleting the
principal amortization schedule set forth therein and replacing it with the
following:

 

Payment Dates

   Principal Amortization
Payment  

September 30, 2011

   $ 1,500,000   

December 31, 2011

   $ 1,750,000   

March 31, 2012

   $ 2,000,000   

June 30, 2012

   $ 3,250,000   

September 30, 2012

   $ 3,750,000   

December 31, 2012

   $ 4,000,000   

Maturity Date

    
  Outstanding Principal
Balance of Term Loan   
  

(w) Section 2.09(a) of the Credit Agreement is hereby amended to delete such
section and replace it with the following:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) at a rate per annum equal to the product
of (i) the Applicable Rate times (ii) the actual daily amount by which the
Aggregate Revolving Commitments exceed the sum of (y) the Outstanding Amount of
Revolving Loans and (z) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.15. The Commitment Fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article V is not met,



--------------------------------------------------------------------------------

and shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date; provided, that (A) no
Commitment Fee shall accrue on the Revolving Commitment of a Defaulting Lender
so long as such Lender shall be a Defaulting Lender and (B) any Commitment Fee
accrued with respect to the Revolving Commitment of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrower so long as such Lender shall
be a Defaulting Lender. The Commitment Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. For purposes of clarification, Swing Line Loans shall not be considered
outstanding for purposes of determining the unused portion of the Aggregate
Revolving Commitments.

(x) The first sentence of Section 2.10(a) of the Credit Agreement is hereby
amended to delete such sentence and replace it with the following:

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.

(y) Section 2.13(ii) of the Credit Agreement is hereby amended to delete such
subsection and replace it with the following:

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

(z) Article II of the Credit Agreement is hereby amended to add the following
two new Sections 2.14 and 2.15 to the end thereof:

2.14 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).



--------------------------------------------------------------------------------

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Administrative Agent. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender) and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any Lien of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 9.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied in satisfaction of the specific L/C Obligations,
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender or the assignment of such Defaulting
Lender’s Loan pursuant to Section 11.06(b)) or (ii) the Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf of a Loan Party
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in this Section 2.14 may be otherwise
applied in accordance with Section 9.03) and (y) the Person providing Cash
Collateral and the L/C Issuer or Swing Line Lender, as applicable, may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendment. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.



--------------------------------------------------------------------------------

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, that, if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to the pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. The Defaulting Lender (x) shall not be entitled to receive
any Commitment Fee pursuant to Section 2.09(a) for any period during which such
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).



--------------------------------------------------------------------------------

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (x) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (y) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Revolving Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determined to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided, that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

(aa) Section 3.02 of the Credit Agreement is hereby amended to delete such
section and replace it with the following:

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the



--------------------------------------------------------------------------------

Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

(bb) Section 3.03 of the Credit Agreement is hereby amended to delete such
section and replace it with the following:

3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Loan, the
Administrative Agent will promptly notify the Borrower and all Lenders.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing, conversion or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

(cc) The last paragraph of Section 3.04 of the Credit Agreement is hereby
amended to delete such paragraph and replace it with the following:

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.



--------------------------------------------------------------------------------

(dd) Section 8.11 of the Credit Agreement is hereby amended by inserting the
following new subsection (c) thereto:

(c) Minimum Liquidity. Permit the Consolidated Liquidity as of the end of any
fiscal quarter of the Borrower to be less than $10,000,000.

(ee) The last paragraph of Section 9.03 of the Credit Agreement is hereby
amended by replacing the reference to “Section 2.03” with “Sections 2.03 and
2.14”.

(ff) The last paragraph of Section 11.01 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, (iii) each Lender is entitled to vote as such
Lender sees fit on any bankruptcy reorganization plan that affects the Loans,
and each Lender acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code of the United States supersedes the unanimous consent provisions
set forth herein and (iv) the Required Lenders shall determine whether or not to
allow a Loan Party to use Cash Collateral in the context of a bankruptcy or
insolvency proceeding and such determination shall be binding on all of the
Lenders.

(gg) Section 11.06(b)(iv) of the Credit Agreement is hereby amended to delete
such subsection and replace it with the following:

(iv) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural person.

(hh) Section 11.06(b)(v) of the Credit Agreement is hereby amended to delete
such subsection and replace it with the following:

(v) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which



--------------------------------------------------------------------------------

may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(ii) Section 11.06(c) of the Credit Agreement is hereby amended to add the
following new sentence at the end thereof:

In addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.

(jj) The first sentence of Section 11.06(d) of the Credit Agreement is hereby
amended by inserting “, a Defaulting Lender,” immediately after the reference to
“other than a natural person” in the first parenthetical therein.

(kk) The first sentence of Section 11.08 of the Credit Agreement is hereby
amended by adding the following proviso at the end thereof:

; provided, that, in the event that any Defaulting Lender shall exercise any
such right of setoff, (x) all amounts so set off shall be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of Section 2.15 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.

(ll) Section 11.12 of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:

The invalidity of a provision in a particular jurisdiction shall not invalidate
or render unenforceable such provision in any other jurisdiction. Without
limiting the foregoing provisions of this Section 11.12, if and to the extent
that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

(mm) Schedule 2.01 of the Credit Agreement is hereby amended in its entirety to
read as provided as Schedule 2.01 attached hereto.



--------------------------------------------------------------------------------

2. Consent. The Lenders hereby consent to the Borrower’s termination on a non
pro-rata basis of the Revolving Commitments of Brown Brothers Harriman & Co. and
Manufacturers and Traders Trust Company as of the date hereof.

3. Conditions Precedent. This Amendment shall become effective upon the
satisfaction of the following conditions:

(a) receipt by the Administrative Agent of counterparts of this Amendment duly
executed by the Borrower, the Guarantor, the Administrative Agent and each of
the Lenders;

(b) after giving effectiveness to the Master Assignment Agreement referenced in
Section 3(g) herein, the Borrower shall have prepaid the Term Loan on the date
hereof in a principal amount of at least $3,000,000;

(c) the receipt by the Administrative Agent, for the account of each Lender that
provides the Administrative Agent with an executed counterpart of this
Amendment, of a fee equal to the amount of fifteen basis points (0.15%)
multiplied by the aggregate amount of each such Lender’s (a) Revolving
Commitment and (b) portion of the Term Loan, if any, outstanding as of the date
hereof (after giving effect to the prepayment of the Term Loan required by
clause (b) above on the date hereof).

(d) receipt by the Administrative Agent and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as successor to BAS, of all fees due and owing to them,
together with reimbursement for all reasonable expenses of the Administrative
Agent (including, without limitation, the fees and expenses of Moore & Van
Allen, PLLC, counsel to the Administrative Agent);

(e) Receipt by the Administrative Agent of the following:

(i) certificate from a secretary or assistant secretary of each Loan Party
delivering the Organization Documents of each Loan Party as of the effective
date of this Amendment;

(ii) such certificates of resolutions or other action of each Loan Party as the
Administrative Agent may require evidencing the authority of each Loan Party to
enter into this Amendment; and

(iii) such documents and certifications as the Administrative Agent may require
to evidence that the Borrower is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its state of
organization or formation;

(f) receipt by the Administrative Agent simultaneously with the effectiveness of
this Amendment of evidence that the Borrower has terminated the Revolving
Commitments of Brown Brothers Harriman & Co. and Manufacturers and Traders Trust
Company; and

(g) receipt by the Administrative Agent of the Master Assignment Agreement dated
as of the date hereof (and effective prior to the effectiveness of this
Amendment), in form and substance reasonably satisfactory to the Administrative
Agent, with respect to the assignments of the Term Loans referenced therein.



--------------------------------------------------------------------------------

4. Miscellaneous.

(a) The Credit Agreement (as modified by this Amendment), and the obligations of
the Loan Parties thereunder and under the other Loan Documents, are hereby
ratified and confirmed and shall remain in full force and effect according to
their terms.

(b) The Borrower and the Guarantors hereby represent and warrant as follows:

(i) Each Loan Party has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

(ii) This Amendment has been duly executed and delivered by the Loan Parties and
constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable against it in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

(iii) No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by any Loan
Party of this Amendment other than those which have been obtained and are in
full force and effect.

(c) The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects (except for any representation and warranty that is qualified
by materiality or reference to Material Adverse Effect, which such
representation and warranty shall be true and correct in all respects on and as
of the date hereof) as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date and (ii) no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(d) This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by telecopy shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.

(e) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

BORROWER:    

ONLINE RESOURCES CORPORATION,

a Delaware corporation

    By:   /s/ ONLINE RESOURCES CORPORATION

 

GUARANTOR:    

PRINCETON ECOM CORPORATION,

a Delaware corporation

    By:   /s/ PRINCETON ECOM CORPORATION

 

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.     By:   /s/ BANK OF AMERICA,
N.A.

 

LENDERS:    

BANK OF AMERICA, N.A.,

as a Lender, Swing Line Lender and L/C Issuer

    By:   /s/ BANK OF AMERICA, N.A.

 

    SILICON VALLEY BANK     By:   /s/ SILICON VALLEY BANK

 

    SUNTRUST BANK     By:   /s/ SUNTRUST BANK     Name:     Title:

 

    CAPITAL ONE NA     By:   /s/ CAPITAL ONE NA

ONLINE RESOURCES CORPORATION

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Revolving
Commitment      Pro Rata Shares     Term Loan
Commitment      Pro Rata Shares  

Bank of America, N.A.

   $ 9,000,000.00         75.000000000 %    $ 6,933,067.62         29.191863633
% 

Silicon Valley Bank

   $ 3,000,000.00         25.000000000 %    $ 7,413,551.40         31.214953263
% 

SunTrust Bank

   $ 0.00         0.000000000 %    $ 8,565,145.68         36.063771284 % 

Capital One NA

   $ 0.00         0.000000000 %    $ 838,235.30         3.529411790 % 

Total

   $ 12,000,000.00         100.000000000 %    $ 23,750,000.00        
100.000000000 % 